Case 5

Oo Oo IT DH HA FBP W NO

NO PO NO NO DN KN KR ROR Re ee ee ee ee
SNS WN OO FH WO YY | DO OHH DB wA BP WW PO YK OC

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

Susan E. Coleman (SBN 171832)
E-mail: scoleman@bwslaw.com
Carmen M. Aguado (SBN 291941)
E-mail: caguado@bwslaw.com
BURKE, WILLI
444 South Flower Street, Suite 2400
Los Angeles, CA 90071-2953

Tel: 213.236.0600

Attorneys for Defendants
THE Gh
CITY OF ADELANTO

OMAR ARNOLDO RIVERA
MARTINEZ; ISAAC ANTONIO
LOPEZ CASTILLO; JOSUE
VLADIMIR CORTEZ DIAZ; JOSUE
MATEO LEMUS CAMPOS;
MARVIN JOSUE GRANDE
RODRIGUEZ; ALEXANDER
ANTONIO BURGOS MEJIA; LUIS
PENA GARCIA; JULIO CESAR
BARAHONA CORNEJO, as
individuals,

Plaintiffs,
Vv.

THE GEO GROUP, Inc., a Florida
corporation; the CITY OF
ADELANTO, a municipal entity; GEO
LIEUTENANT DURAN, sued tn her
individual capacit ; GEO
LIEUTENANT DIAZ, sued in her
individual capacity; GEO
SERGEANT CAMPOS, sued in his
individual capacity; SARAH JONES,
sued in her individual capacity; THE
UNITED STATES OF AMERICA;
and DOES 1-10, individuals,

Defendants.

 

 

///
HI

 

LA #4838-0356-4206 vl

8-cv-01125-SP Document 133-3 Filed 12/06/19 Page 1of51 Page ID #:4720

S & SORENSEN, LLP

Fax: 213.236.2700

O GROUP, INC., DIAZ, CAMPOS and

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No. 5:18-cv-01125-SP

DEFENDANTS GEO AND CITY’S
OBJECTIONS AND RESPONSE TO
PLAINTIFFS’? ADDITIONAL
MATERIAL FACTS IN RESPONSE
TO DEFENDANTS’ MOTION FOR

SUMMARY JUDGMENT
Hearing Date: December 17, 2019
Time: 10:00 a.m.
Courtroom: 3

Magistrate Judge: Honorable Sheri Pym

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL
RESPONSES TO STATEMENT OF FACTS

 
Case 5;

Oo CoO ~I WB WA BR W NO

NO po bP PP PH NO Rw Rm Rm wR Re Re Re Sl
SY NWN WH BP WO NPY YK CO OO Wn DBA FBP WW NYO YK CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 2 o0f51 Page ID #:4721

Defendants, THE GEO GROUP, INC., and CITY OF ADELANTO

(“Defendants”), hereby respond to Plaintiffs’ Statement of Additional Material
Facts (Doc. #122), submitted in response to Defendants’ Motions for Summary

Judgment (Doc. #108), as follows:

REPLY TO PLAINTIFF’S STATEMENT OF ADDITIONAL

 

 

 

 

 

and Customs Enforcement
(ICE) to house detainees at
a city-run detention
facility.

 

 

MATERIAL FACTS
No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT

1. |The City of Adelanto Ex. M, [GEO and Undisputed that the City of
entered into a contract (the | Adelanto MOU] at 2. | Adelanto entered into a
Intergovernmental contract with ICE to house
Services Agreement, or detainees at the Adelanto
IGSA) with Immigration ICE Processing Detention

Facility (“Facility”).

Plaintiffs’ contention that
the Facility was “city-run”
is unsupported by the
evidence Plaintiffs cites,
and mischaracterizes the
evidence. FRE 403.
Contrary to Plaintiffs’
assertion, Defendants’
Exhibit “M” demonstrates
that the MOU between

GEO and the City required
“GEO to perform all duties
and accept all |
responsibilities incumbent
upon the City pursuant to
and consistent with the
terms of the IGSA,” that
GEO accepted “the
authority, duties and
responsibilities of ICE and
the City under the IGSA,”
and GEO agreed to operate
and manage the facility in
accordance with “the terms
and conditions set forth in
the IGSA, the authority of
the ICE Contracting
Officer's Technical
Representative (COTR),

 

 

 

LA #4838-0356-4206 v1

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5;

Oo Oo nN DH A PSP WY NY

wo NO WH KH HN WN KN NO RR Re Re KR ee Ee SEP
IY no wn BR WO NYO KH CO OO DBns DWH FP WY FY ©

28

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 3o0f51 Page ID #:4722

 

 

 

 

 

 

 

 

 

 

 

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT

and the applicability of the
most current editions of
ICE National Detention
Requirements.” In other
words, the Facility was
managed and operated by
GEO, who assumed
responsibilities from ICE.
The City delegated |
operations to GEO, in
reliance upon their
experience operating
detention facilities.

2. |In May 2011, the City of |Ex. L, [Agenda Undisputed.

Adelanto entered into a Report dated May
contract with the Geo 17, 2011]; Ex. “M”
Group, Inc., a private [2011 Service
detention company, to run | Agreement].

the Adelanto facility.

3. |In May 201], it was Ex. 12, Flores Dep. | Undisputed.
against the federal __ 97:4-14.
governments’ conflict of
interest rules for GEO to
contract with ICE directly.

4. |The Services Contract Ex. M, [GEO and Undisputed that the service
delegates the “obligations | Adelanto MOU] contract between the City
and responsibilities of the and GEO required GEO to
City [as though they] were assume the City’s
ful y rewritten here as obligations an
applying to GEO.” responsibilities under the

IGSA.

5. |The Services Contract Ex. M, [GEO and Undisputed for purposes of
gives the Geo Group the | Adelanto MOU] this motion.
right to make policies for
the facility.

6. |The City had basic Cal. Code Regs. tit. | Misstates evidence. FRE
obligations under | 24, 5 1231.3. 403. Lack of foundation.
Calt omnia law that it had aval able at 5 FRE 602.
to follow in any Cit ttp://WWww.DSCc.ca. ‘
detention fatlity namely ov/wp- there Sis evidence that
California Building Code content/uploads/Adu S omply with Cal. ( cde.
Title 24- Minimum t-Title-24-Min- Regs. tit. 24, § 1231.3.4,

 

LA #4838-0356-4206 v1

-3-

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5;18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 4of51 Page ID #:4723

 

 

 

1
No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
2 FACTS SUPPORT
3 Standards for Local Standards-for-Local- | which governs facilities
Detention Facilities. Detention-Facilities- | under the under the
4 2013 .pdf jurisdiction of a city and/or
county. To the contrary, the
5 evidence demonstrates that
the Facility is operated
6 under the jurisdiction of
DHS/ ICE. See Doc. #
7 [GEO and City Appendix
of Exhibits], Ex. “M.”
8
9
7. |On June 12, 2017, Ex. 23, Castillo Dep. | Undisputed that the
10 Plaintiffs were being held | 63:10-13, 74:21- Plaintiffs were housed at
in the Adelanto Detention | 75:20, 76:12-25; Ex. | the Facility on June 12,
11 Facility. Plaintiffs had 25, Cornejo Dep. 2017, that they had
many complaints about the | 52:25-54:16; complaints about the |
12 conditions there. Plaintiffs Facility, that they decided
decided, as a group, they to, at some point, engage in
13 would begin a hunger a hunger strike, and that the
strike until a GEO or ICE two page letter was written
14 supervisor would address in Spanish.
their complaints, and they
15 wrote out a two-page letter
in Spanish that explained There is no evidence,
16 this. however, to support the
contention that the letter
17 explained that Plaintiffs’
“would begin a hunger
18 strike until’a GEO or ICE
supervisor would address
19 their complaints.” Lack of
foundation. FRE 602.
20 Misstates/mischaracterizes
evidence. FRE 403. To the
2] contrary, the evidence |
demonstrates that Plaintiffs
22 presented a two-page letter
in Spanish that explained
23 their demands and a second
piece of paper that was a
24 ist of their names. See
Doc. 111-1 [Diaz and
25 Campos Separate
Statement], Nos. 9-1]
26 (citin Ex. “P” [Castillo
epo.| at 72:2-10, 73:7-19,
27 77:5-15 (acknowledgin
2g Officer Gillon was unable

 

 

 

 

 

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT Law

Los ANGELES

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL
RESPONSES TO STATEMENT OF FACTS

LA #4838-0356-4206 vi -~-4-

 
Case 5)18-cv-01125-SP Document 133-3 Filed 12/06/19 Page5of51 Page ID #:4724

 

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT

 

to read or understand the
list of demands), 74:21-
75:19; Ex. 1S. Mejia
Depo. at 61:7-62:25; Ex.
‘ odriguez Depo. | at
79:16-80:14, Ex. 1 [Copy
of list of demands], 81:4-
82:25 [Translation of List
of Demands]; Ex. “S”
[oarcia Depo.] at 34:16-
6:5 (explaining that
Officer Gillon, who only
spoke English, was
informed that they wanted
someone to respond to their
list of demands); Ex. “T”
[Diaz Depo] at 50:19-
1:25, 62:19-63:3; 78:2-
79:13 (stating second piece
of paper was a list of
pames): Ex. “U” [Martinez
Depo.} at 78:24-80:2
(stating the detainee was
asked to translate the list of
demands, which did not
mention the hunger strike,
to Officer Gillon); Ex. “V”
Gillon Depo] at 14:1-4
confirming he cannot
speak Spanish), 86:11-20
(acknowledging that he
received the list of
demands), 142:6-21.

Oo co ~I NWN WN” SP WD NO

ek
Oo © JT DB WN BP W NO FF OO

 

NO
©

8. |Plaintiffs gave this letter to |Ex. 17, Gillon Dep. | Undisputed that a plaintiff
the dorm officer, Officer | 86:11- 87:15, 87:25- | gave the letter to Officer
Gillon, and used other 88:2. illon.
detainees to translate and
explain to him that, they
were participating ina There is no evidence to
peaceful hunger strike. support the contention that
a third party detainee __
explained to Officer Gillon
that Plaintiffs were
participating in a hunger
strike. Misstates evidence.
FRE 403. Contrary to
Plaintiffs’ assertion, the.
evidence cited by Plaintiffs
28 demonstrates that Gillon

NY NY KY WK NY NV WLW
SI HDB UW HBP WW YP —

 

 

 

 

 

 

 

BURKE, WILLIAMS & §:18-CV-01125-SP
SORENSEN, LLP LA #4838-0356-4206 v1 -5- GEO AND CITY’S ADDITIONAL

ATTORNEYS AT LAW

Los ANGELES RESPONSES TO STATEMENT OF FACTS

 

 
Case 5;18-cv-01125-SP Document 133-3 Filed 12/06/19 Page6of51 Page ID#:4725

Oo mH DT Dwr FP WW NO

NO pO PO HP KH HR KN KN rw mm me RE Re
SID UA BW NY YK DOD OO Dnt WDB wn HR WW YN O&O

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

No.

PLAINTIFE’S STATED
FACTS —

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

 

 

 

 

thought during his
deposition that he learned
of a hunger strike from the
letter that he was handed;
however, he admitted that
he had no recollection of
the contents of the letter
and, given he cannot read
Spanish, this is simply
impossible:

Q What do you mean
when you say that
you're not sure what
the letter said?

A I don't remember
what it said on there.

Q So you don't recall
as you sit here toda
what the letter said’

A No.

Q But you do recall
that it was in
English?

A Yeah.

Q As you sit here
today, do you recall
anything that was
said in the letter?

A No.

Additionally, Plaintiffs’
contention 1s based on
speculation as Plaintiffs
admitted that they are
uessing that Officer
illon was informed and
knew they were on a
hunger strike. See Doc.
#111-1 [Diaz and Campos
Separate Statement], No.
13 (citing Ex. “Q” [Mejia
Depo.] at 58:15-59:14,
60:11-14, 63:23-25, 67:8-
11, 159:7-24 (admitting
that the papers that were

 

 

 

LA #4838-0356-4206 v1

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5

Oo FO NY DB OW FSP WO HNO —

DO wO KD HN KH KH KH KH KH KR RK HR HK FF PF Ee Se
SI DW NA BP WW NY KH OD OO Dns DB A FP WD NY KY OO

28

(18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 7 of 51 Page ID #:4726

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

given to Officer Gillon did
not mention the hunger
strike, but he assumes that
someone verbally told
Officer Gillon); Ex. “R”
[Rodriguez Depo.] at 95:9-

; Ex. “S” [Garcia Depo. ]
at 38:20-24; Ex. “T” Diaz
Depo] at 50:4-10, 73:7-14,
77:23-78:3; Ex. “U”
[Martinez Depo.| at 78:24-

0:2; Ex. “V’ J illon
Depo] at 92:25-93:3
(demonstrating that he was
never told verbally of the
hunger strike)).

 

When he was relieved by
Officer Jindi at 6:30 that
morning, he took the letter
to Lieutenant Diaz.

Ex. 17, Gillon Dep.
90:1921, 90:25-
91:11; [Ex. F,

[ Video, Views C-2
and C3] at 06:33:22
a.m. to 6:33:29 a.m.

Undisputed that Officer
Gillon was relieved by
Officer Jindi at around

However, the evidence
cited by Plaintiffs does not
support Plaintiffs’
contention that Gillon took
the letter to Lt. Diaz.
Mischaracterizes evidence.
FRE 403. Plaintiffs’
evidence demonstrates that
Gillon did not know if he
ave Lt. Diaz the letter.
oreover, the evidence
demonstrates Lt. Diaz only

received the list of names.
See Diaz Decl. § 9.

 

10.

 

 

In response, Lieutenant

 

Ex. 27, Martinez

 

Compound.

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

Diaz yelled at the Dep. 70:10-25- Mischaracterizes the

detainees in English, | 71:21-25;74:1-6; evidence. FRE 403.

stopped the only Spanish | 76:20-25. Plaintiffs’ cited evidence

speaking officer from does not support this

negotiating with the contention.

detainees after two

minutes; ordered the use of

force against the detainees; Contrary to Plaintiffs’

pepper sprayed the assertion that is

detainees; and in short unsupported by the cited

escalated the situation and evidence, Plaintiffs admit

used force punitively. that they were given orders

5:18-CV-01125-SP

LA #4838-0356-4206 vl -7- GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5;

Oo Oo NY DW On BP WD PO

DO bh BH PO KH BO HNO DRO Re mm ee
SI D WA BP W NO KH CO OO Dn DBO FP WW YP YK ©

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 8 of 51 Page ID #:4727

 

No.

PLAINTIFE’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

in English and Spanish and
that they had no intention
of complying with the
commands unless force
was used as this would help
them garner more attention
for their strike. See Doc. #
111-1 [Diaz and Campos
Separate Statement], Nos.
17-34 (citing, in pertinent
part, Ex. “T” [Diaz Depo]
at 83:2-3 (“Because we
were already there. We
needed to fight for it, to
struggle, to be heard.’”).)

Moreover, Plaintiffs’
assertion contradicts the
video recording of the
incident that is attached as
Exhibit “F.” See Scott v.
Harris, 550 U.S. 372, 378—
80 (2007) (“Respondent’s
version of events is so
utterly discredited by the
record that no reasonable
ury could have believed

im. The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”).

 

11,

 

 

Lieutenant Diaz ordered
the use of force against the
detainees after five
minutes of her arriving on
the scene.

 

Ex. 27, Martinez
Dep. 51:18-25,
76:20-25

 

Compound. |
Mischaracterizes the
evidence. FRE 403.
Plaintiffs’ cited evidence
does not support this
contention.

Plaintiffs’ assertion
contradicts the video
recording of the incident
that is attached as Exhibit
“F.” See Scott v. Harris,
550 U.S. 372, 378-80
(2007) (“Respondent’s

 

 

LA #4838-0356-4206 v1

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5;18-cv-01125-SP Document 133-3 Filed 12/06/19 Page9of51 Page ID #:4728

Oo © YJ HD WN BP W NBO

NO NO PO HN PO DN DR DN Rr me Re
Sa DH MA BP WO NYO KK CO OO Wns WD OH HBP WD NO KK O&O

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

No.

PLAINTIFE’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

version of events is so
utterly discredited by the
record that no reasonable
ury could have believed

im. The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”’).

 

12.

Lieutenant Diaz also called
another supervisor,
Sergeant Campos, over
from the other side of the
facility.

Ex. 16, Lt. Diaz Dep.
gle ys Exe

t. Campos Dep.
74:9-35 P P

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment. FRE
402, 403.

Undisputed that Lt. Diaz
called for additional
assistance.

However, the evidence
cited by Plaintiffs does not
support their contention
that Lt. Diaz specifically
called Sgt. Campos.
Mischaracterizes the
evidence. FRE 403.

 

 

13,

 

Sergeant Campos, when he
arrived, ordered the |
officers to push a detainee
against the wall, then
ordered officers to step
away from the detainees
where they were sitting at
the table, and sprayed the
remaining detainees at
extremely close range as
they sat peacefully at the
table.

 

Ex. 14, Sgt. Campos
Dep. 89:16-25-90:1-
5; Ex. F, [Video,
Views C-1, C3 and
C-4] at 06:46:10 a.m.
to 6:47:19 a.m.

 

Compound.
Mischaracterizes the
evidence. FRE 403.
Plaintiffs’ cited evidence
does not support this
contention. To the contrary,
Plaintiffs’ cited evidence
demonstrates that when
Sgt. Campos arrived, he
saw “officers escorting a
detainee out. And the
detainee was being
combative. He was
resistive.” See Pls.’ Ex. 14
[Set Campos Dep.] 89:22-
0:2. As a result, Sgt.
Campos “ouided them
towards the wall.” Jd. at
90:1-5. He told the officers
“to gain control before they

 

 

 

LA #4838-0356-4206 v1

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5;

Oo oOo NHN WB WTA B W NYO

NO pO LKQ KN HN HP KR HNO wR Re! es et
SID mW BR WwW NO YK OD OO DANN DH BPW NY KF OC

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT Law

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 10 0f51 Page ID #:4729

 

No.

PLAINTIFE’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

proceed with moving.” Id.

Plaintiffs’ assertions also
contradict the video
recording of the incident
that is attached as Exhibit
“EF.” See Scott v. Harris,
550 U.S. 372, 378-80
(2007) (“Respondent’s
version of events is so
utterly discredited by the
record that no reasonable
ury could have believed

im. The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”).

 

14.

 

 

The detainees were hurt
both by the use of force
against them and by the
pepper spray. They were
then further hurt when the
officers failed to
decontaminate them

properly.

 

Ex. 27, Martinez

Dep. 94:15-95:5; Ex.

49, Decl. of Hussain
Turk; Ex. 30,
Rodriguez Dep.
145:24-25, 152:22-
24; Ex. F, [Video,
Views C-1 and C-3]
at 6:38:04 to
6:38:28; Ex. 27,
Martinez Dep.
90:24-91:11, 93:10-
20; Ex, 28, Mejia
Dep. 75:19-76:13.

Ex. 23, Castillo Dep.

91:13-3; Ex. 29,
Garcia Dep. 45:21-
24; 47:2-3,

 

Compound.
Mischaracterizes the
evidence. FRE 403.
Plaintiffs’ cited evidence
does not support the
contention that “officers
failed to decontaminate
[plaintiffs] properly.”

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment, as
Plaintiffs provided their
opinion as to whether they
were decontaminated
properly. FRE 402, 403.

The declaration of Hussain
Turk relies on unreliable

hearsay, improper opinion,
and speculation. FRE 602.

Plaintiffs’ assertions also
contradict the video.
recording of the incident
that is attached as Exhibit

 

 

LA #4838-0356-4206 v1

-10-

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5,18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 11o0f51 Page ID #:4730

 

 

 

 

 

 

 

 

 

 

 

1
No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
2 FACTS SUPPORT
3 “FE” (see Scott v. Harris,
550 U.S. 372, 378-80
4 (2007) (“Respondent’s
version of events is so
5 utterly discredited by the
record that no reasonable
6 ury could have believed
im. The Court of Appeals
7 should not have relied on
such visible fiction; it
8 should have viewed the
facts in the light depicted
9 by the videotape.”)) and
Plaintiffs’ Exhibit “7”
10 [Plaintiffs’ Medical Report
on Injuries].
11
12 ||| 15. | The officers waited at least | Ex. 7, [All Plaintiffs’ | Mischaracterizes the
21/2hoursto Med Report on evidence. FRE 403.
13 decontaminate Plaintiffs. | Injuries]; Ex. 21, Plaintiffs’ cited evidence
Jones Dep. does not support the
14 (confidential) contention as there is no
76:11-15, 177:18- | information as to the time
15 25, 205:25-206:3. that Plaintiffs were |
decontaminated within
16 Plaintiffs’ Exhibit7
medical reports] or Exhibit
17 1 [deposition of Nurse
Jones]. They were
18 evaluated medically after
they were decontaminated.
19
16. |The officers put them into | Ex. 23, Castillo Dep. | Undisputed that the officers
20 hot showers fully clothed |105:1-Ex. 26, Diaz | placed some of the
and still handcuffed, which | Dep. 84:13-85:12; | plaintiffs into showers
21 exacerbated the effects of | 87:11-88:10; 93:8- | while the plaintiffs were
> the pepper spray, creating 15. clothed and handcuffed.
an extremely pain
burning sensation. 5x. Zh Ganpo s Dep. oe,
23 118:20-119:4 Ex, 28, | Plaintitts cited evidence
Melia Dep. 88:1319, | telies on speculation that
24 J D. ©8- ‘ |the temperate of the water
Ex. 25, Cornejo Dep. | was “hot.” The evidence
25 77:478:24; 80:5-21; | demonstrates that some
81:7-14 Ex. 30, plaintiffs were placed in
26 Rodriguez Dep. showers with cold water
113:12-22; 162:13- | (see Aguado Decl. of ISO
27 163-2; 163:9-12. of Defs.’ Reply, Ex. “E”
28 [ Juarez Dep | at 44:2-6,
BURKE, WILLIAMS & 5:18-CV-01125-SP
oeeeaee i, LA #4838-0356-4206 v1 -ll- GEO AND CITY’S ADDITIONAL

Los ANGELES RESPONSES TO STATEMENT OF FACTS

 
Case 5;

0 Om 4 BD ”A BW YN

NW NO NH KH HN WKN NY NO KR YY KF FP FP FP ee ee
ID nA BB W NO KH CO OO Wn DH FW NY CO

28

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 12o0f51 Page ID #:4731

 

 

 

 

 

 

 

 

 

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT

45:7-11) and that water,
irrespective of the
temperature of the water,
may reactivate the tingling
sensation from the spray.
See Diaz Decl. § 41.

17. | Under Title 24 - Minimum } Cal. Code Regs. tit. Misstates evidence. ERE
Standards for Local 24, 3 1231.3. FRE 602. Thereisno
Detention Facilities, the available at evidence that demonstrates
City is required under http://www.bscc.ca.g | t.6 Facility was required to
California law to ensure OV/Wp- compl with Cal. Code
hot, cold, and tempered content/uploads/Adu |p P 2 44. § 1231.34
showers. feTitle-24-Min- egs, tit. 24, § 1231.3.4,

Standards-for-Local- | ner die under the

Detention-Facilities- jurisdiction of a city and/or

‘P county. To the contrary, the

evidence demonstrates that
the Facility is operated
under the jurisdiction of
DHS/ ICE. See Doc. #
[GEO and City Appendix
of Exhibits], Ex. “M.”

18. |The showers were set toa |Ex. 27, Martinez Irrelevant and immaterial
single temperature and it | Dep. 118:20-25; to Defendants’ Motion for
was not possible to have ecl. of Martinez ummary Judgment.

ble to h Decl. of M 4s y Jud FRE

only cold or cool water 114, Decl. of Castillo | 402, 403.

come out of the showers. | 4. The declarations of
Martinez and Castillo rely
solely on their subjective
opinions as to the general
temperature of the water at
the Facility.

19. |The facility had previously |Ex. 10, McCusker __ | Irrelevant and immaterial
received complaints about | Dep. 64:11-65:2. to Defendants’ Motion for
the showers being too hot, Summary Judgment. FRE
and those complaints were 402, 403.
reviewed. by command-
level staff at the facility,
including Captain Mischaracterizes the
McCusker. evidence. FRE 403.

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

LA #4838-0356-4206 v1

-12-

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

Oo oO NN WB HA BP W NY

DO po bh DP HPO HN KH NOR Re Re Rr RB Re Re ESE eS
“SD nm BW NYO KF CO OO DA ns DW A fF WW NY KF CO

28

BURKE, WILLIAMS &
SORENSEN, LLP

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 13 0f51 Page ID #:4732

 

PLAINTIFE’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

Plaintiffs’ evidence
demonstrates McCusker
stated that he has heard
complaints that the there
was “no hot water and hot
water too hot.”

 

20.

Pepper spray should be
decontaminated using cool
or cold water.

Ex. McCusker Decl.
9, Venters Decl. {
, Ex. 16, Reyes
Dep. 140:3-8

Undisputed for purposes of
this motion as this
contention is irrelevant and
immaterial to Defendants’
Motion for Summary
Judgment. FRE 402, 403.

Nevertheless, Plaintiffs’
contention misstates the
evidence. FRE 403. The
declaration of McCusker
does not state that
“Tplepper spray should be
decontaminated using cool
or cold water.” Also, the
declaration of Venters and
his attached report rely on
unreliable expert opinion.
Fed. R. Evid. 702. See
Daubert v. Merrell Dow
Pharms., Inc. 43 F.3d
1311, 1315, 1321 n. 17 (9th
Cir. 1995).

 

 

21,

 

Using warm or hot water
on pepper spray can
increase the burning
sensation and further hurt
detainees.

 

Venters Decl. { 3;
Decl. of Homer
Venters 4, Ex. A
[Dr. Venters Expert
eport] at pg. 5.

 

Undisputed for purposes of
this motion as this
contention is irrelevant and
immaterial to Defendants’
Motion for Summary
Judgment. FRE 402, 403.

Nevertheless, the
declaration of Venters and
his attached report rely on
unreliable expert opinion.
Fed. R. Evid. 702. See
Daubert v. Merrell Dow
Pharms., Inc. 43 F.3d
1311, 1315, 1321 n. 17 (9th
Cir. 1995).

 

 

 

LA #4838-0356-4206 v1

-13-

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5:18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 14 of 51 Page ID #:4733

 

 

 

 

 

 

 

 

 

 

 

1
No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
2 FACTS SUPPORT
3 I 29. Captain McCusker Ex. 10, McCusker __| Irrelevant and immaterial
4 classifies the pain from OC | Dep.33:20-34:16. to Defendants’ Motion for
spray to be an 8 out of 10 Summary Judgment. FRE
5 and that the first time 402, 403.
being exposed is the most
6 painful and traumatic
7 || 23. |The detainees were, Decl. of Homer Irrelevant and immaterial
subjected to excessive Venters § 4, Ex. A | to Defendants’ Motion for
8 force when they were Dr. Venters Expert |Summary Judgment, as
decontaminated in a eport] at pgs. 5-6; | Venters was giving his
9 manner that hurt them. Ex. 19, Juarez Dep. | opinion. FRE 402, 403.
43:15-17; 45:746:13;
10 Ex. 25, omeio Dep.
77:2-78:24, 80:9-13, | Improper legal argument
1] 80:2581:6; Ex. 30, j and conclusion.
Rodriguez Dep. Argumentative. Misstates,
12 112:13-113:4; Ex. | mischaracterizes, and |
23, Castillo Dep. incomplete representation
13 104:18-106:7; of the evidence. FRE 403.
14 Castillo Decl. II’ 4-5.
The declaration of Venters
15 and his attached report rely
on unreliable expert
16 opinion based on
speculation and lack of
17 oundation. Fed. R. Evid.
702. See Daubert v.
18 Merrell Dow Pharms., Inc.
43 F.3d 1311, 1315, 1321
19 n. 17 (9th Cir. 1995).
20 24. |The detainees complained | Ex. 16, Lt. Diaz Dep. | Plaintiffs’ contention
21 to the officers at the time | 283: 1-5. misstates the evidence.
that the showers were FRE 403. The cited
22 burning them. evidence demonstrates that
Lt. Diaz was not present
23 when the detainees were
showering, thus her
24 statements are hearsay and
rely on speculation/lack
25 foundation. Moreover, the
evidence demonstrates that
26 water, irrespective of the
temperature, may reactivate
27 the tingling sensation from
the spra _ See Diaz Decl. |
28 Al; Pls.” Ex. 16 [Lt. Diaz
BURKE, WILLIAMS & §:18-CV-01125-SP
SORENSEN LA #4838-0356-4206 v1 -14- GEO AND CITY’S ADDITIONAL

ATTORNEYS AT LAW

Los ANGELES RESPONSES TO STATEMENT OF FACTS

 
Case 5;

Oo fF TD A BP WO YN

NO NO WN Pp bP PP KR Rm me Re Re
ID nn BP WY NO HK DOO ODO aS OD ROW LE

28

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 150f51 Page ID #:4734

 

 

 

receive training on the
temperature the water
should be when someone
is being decontaminated.

Dep. 37:14-21.

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
Dep.] 283: 1-5.
25. |GEO employees do not Ex. 10, McCusker __ | Plaintiffs’ contention

misstates the evidence.
FRE 403. The cited
evidence demonstrates that
McCusker stated in the
specific lesson plan that

was referenced, officers do
not receive training on the
temperature of the water to
use when someone is being
decontaminated (Pls.’ Ex.
10 [McCusker Dep.] 37:14-
17); however, in the lesson
that is specific to OC spray,
the “the term ‘cool water’
could be used.” Jd. at
37:22-25.

 

 

 

 

subjected to hot water
decontamination.

 

Venters 4 4, Ex. A
Dr. Venters Expert
eport]; Ex. 16, Lt.
Diaz Rep. 153:25-
154:10, 154: 21-
155:11, 155:24-
156:3, 158:3-13
explaining that
EO officers are

trained that hot
showers will
exacerbate OC spray
pain and clothing
with OC spray
should be removed).
Ex. 16, Lt. Diaz Dep.
152: 18-24 (eyes
were flushed with
cold water and a fan
was used to relieve

 

26. |GEO employees do not Ex. 10, McCusker | Undisputed for purposes of
receive training on the Dep. 38:4-7. this motion as the
effect of hot water on contention is irrelevant and
someone who has been OC immaterial to Defendants’
sprayed. Motion for Summary
Judgment. FRE 402, 403.
27. |None of the officers were | Decl. of Homer Undisputed for purposes of

this motion as the
contention is irrelevant and
immaterial to Defendants’
Motion for Summary
Judgment. FRE 402, 403.

Nevertheless, the
declaration of Venters and
his attached report rely on
unreliable expert opinion
based on speculation and
lack of foundation. Fed. R.
Evid. 702. See Daubert v.
Merrell Dow Pharms., Inc.
43 F.3d 1311, 1315, 1321
n. 17 (9th Cir. 1995).

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

LA #4838-0356-4206 v1

-15-

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5;

Oo Oo NI DB wn” FP W NY

moO wo VN KN HN WH WN HN KR RP RFP YF KF ES Pe
ID Ns PR WHO PO KH CO Oo A ANI DD A FP WY NY KY O&O

28

BURKE, WILLIAMS &
SORENSEN, LLP

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 16 of 51 Page ID #:4735

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

the stinging
sensation luring OC
spray training). Ex.
19, Juarez Dep. 18:6
use cold water),
'9:22-80:19
immediate eye
ush), 41:14-24 |
(attended by medical
staff); Ex. 16, Reyes
Dep. 125:11-25
(attended by nurse in
medical dept., eyes
flushed, provided
water and soap to
wash with), 138:7-
18, 139:10-20 (sent
for off-site medical
evaluation by a
doctor) Ex. 16,
Reyes Dep, 125:11-
25, 138:7-18,
139:10-20;

 

28.

Warden Janecka was the
final policymaker on the
policies at the facility,
including at the time of the
incident. He has the power
to implement policy and
practices in Adelanto on

EO Group agents’ use of
force, and was responsible
for managing the day to
day operations.

Ex. 11, Janecka Dep.
102:12-21, (Waren
Janecka is the “final
decision-maker at
Adelanto [Detention
Center] for GEO.” ).

Undisputed.

 

 

 

 

done a review of GEO’s
policies during the relevant

 

56:2124 (Q: During
the time that you

 

29. |The Warden had the Ex. 11,:8-11. Undisputed for purposes of
ultimate responsibility for |Janecka Dep. 32:21- | this motion.
conditions in the facility; . |n:9 93
he made the decision
whether to address
complaints or not.
30. |No one at the City has Ex. 13, Langill Dep. | Undisputed for purposes of

this motion.

 

 

time period. have been
Compliance Nevertheless, vague and
5:18-CV-01125-SP
LA #4838-0356-4206 v1 - 16- GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5;

Oo co J DB A BP WW HO

NO NO bP PP PO PR KHOR rw RE Re Re RE
ST DN mA BW NO YK DOD OO WnANn ND A FBP W NY YY O&O

28

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 17o0f51 Page ID #:4736

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

Administrator has
the City of Adelanto
come into the facility
to do any sort of
review of the

olicies -A: No.”);

x. 12, Flores
Dep.100:8-21

ambiguous as to “the
relevant time period.”

 

31,

 

 

The Facility Administrator
referred to in the contracts
and
The Facility Administrator
is supposed to pre-approve
the use of pepper spray
under the policies

olicies is the Warden.

 

Ex. 11, Janecka Dep.
60:1- 19; Decl. of
Homer Venters T 4,
Ex. A [Dr. Venters
Expert Report] at 4.

 

Undisputed that the Facility
Administrator referred to in

the contracts and policies is
the Warden.

The evidence cited by
Plaintiffs’ does not support
the contention that “The
Facility Administrator is
supposed to pre-approve
the use of pepper spray
under the policies.’
Mischaracterizes the
evidence. FRE 403.To the
contrary, the cited evidence
demonstrates that when
asked if “there’s an
incident that is going to
ultimately require use of
force... are staff required to
contact you even though
ou are not at the facility,”
anecka stated “it
depends.” See Pls.’ Ex.
19 ” [Janecka Dep.] 60:1-

Moreover, the declaration
of Venters and his attached
report rely on unreliable
expert opinion based on
speculation and lack of

oundation. Fed. R. Evid.
702. See Daubert v.
Merrell Dow Pharms., Inc.
43 F.3d 1311, 1315, 1321
n. 17 (9th Cir. 1995).

 

 

LA #4838-0356-4206 v1

-17-

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5,18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 18o0f51 Page ID #:4737

Oo Oo ITH A HP WO NH

wo wo NO NH HN KN NY NO KH RR Re KF FP RF Re ee
YT DA Mm BB W VNPO K§ OO O DAN DW FP WW NH YK O&O

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

 

 

 

 

 

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT

32. | Gillon saw the Warden Ex. 17, Gillon Dep. | Undisputed for purposes of
arrive at the facility alter I 174:2-14, this motion.
the incident around 7:21. It
is undisputed that the ox E [Video] at
Warden arrived at EE Nevertheless, vague and
Adelanto Detention ambiguous as to “shortly
Facility shortly after the after the incident.”
incident; that he went to 2-

Charlie (the site of the
incident); and that he
discussed what had
happened with the officers.

33. | Officer Reyes also saw the |Ex. 16, Reyes Dep. | Undisputed for purposes of
Warden arrive and speak | 122:1-123:8; Ex. 18, | this motion.
with Diaz and some other | Jindi Dep. 54:10-
officers. At the time, the 55:14.
pepper spray in the unit Nevertheless,
was still strong, and it was mischaracterizes the
prior to the evacuation of. evidence. FRE 403.
the detainees from the unit. Plaintiffs’ cited information
After they evacuated the does not state that “the
detainees, they had to air pepper spray in the unit
out the unit. was still strong.” Officer

Jindi stated, instead, that
that the other detainees
were escorted out because
“of the smell” and “[t]hey
have to air out the unit.”
See Pls.’ Ex. 18 [Jind
Dep.] 54:10-55:14.

34. |Before they evacuated the | Ex. 18, Jindi Dep. Irrelevant and immaterial
unit, Officer Jindi hadto | 55:18-24 to Defendants’ Motion for
step out to the yard to Summary Judgment. FRE
catch her breath, because 402, 403.
she was coughing and she
felt burning fromthe
amount of pepper spray in Mischaracterizes evidence.
the room. FRE 403. Plaintiff's

evidence demonstrates
Jindi stated she felt “a little
bit” of a burning sensation.
See Pls.’ Ex. 18 [Jindi
Dep.] 55:18-24

35. |The Warden initials Ex. 11, Janecka Dep. | Undisputed for purposes of

 

“every” serious incident

 

 

 

 

 

LA #4838-0356-4206 v1

-18-

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5;

Oo Oo HS DW nA BP WY WN

ary
©

I]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 19o0f51 Page ID #:4738

 

 

 

 

 

 

 

 

 

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

No. | PLAINTIFEF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
report—including for the | 82:23-24, 85:18-23. | this motion.
June 12, 2017 incident—
and the Warden’s “name
appears on every one of
[the serious incident
reports] as being the
Facility Administrator.”

36. |The Warden reviews the | Ex. 11, Janecka Dep. | Undisputed for purposes of
serious incident report and | 80:11-81:8. this motion.
asks for clarification if
necessary before .
approving and transmitting
it to corporate.

37. | After the event Warden Ex. 16, Lt. Diaz Dep. | Mischaracterizes evidence.
Janecka and others 232:3-7 FRE 403. The cited
watched the video from the evidence demonstrates that
surveillance camera on the Lt. Diaz was not present
use of force. during the after-action

review and, thus, Plaintiffs’
contention relies on
speculation. See Pls.’ Ex.
15 [Lt. Diaz Dep.] 232:3-7,
233:1-18 (Q: Were you
there with them when they
watched the video? A: No,
ma’am.”).

Moreover, Defendants’
Exhibit E [After-Action
Review Report Use of
Force/Restraints related to
the June 12, 2017,
incident], which includes a
list of the participants of
the after-action review,

does not list Janecka’s
name.

38. |On June 12, 2017 and June | Ex. 16, Lt. Diaz Dep. | Undisputed that Lt. Diaz’s
13, 2017, the Warden 231:23-234:1 use of OC spray to quell a
reviewed and approved the major disturbance was in
use of pepper spray against compliance with GEO’s
peaceful, hunger-striking policies and procedures.

laintiffs at close range on
une 12, 2017, agreeing
5:18-CV-01125-SP
LA #4838-0356-4206 v1 -19- GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5;

Oo © YT DW Ww” BP WW NO

NO NO HNO NHN KH HO HN KN RR Re Re RP RP Fe S| ee
I Dn BR WHO NY KH CO OO DA sy DB A HBR WY NY YY CO

28

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 20 0f51 Page ID #:4739

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

 

 

that Lt. Diaz acted
according to protocol.

 

 

Mischaracterizes evidence.
FRE 403. The cited
evidence demonstrates that
Lt. Diaz was not present
during the after-action |
review and, thus, Plaintiffs’
contention relies on
speculation. See Pls.’ Ex.
15 [Lt. Diaz Dep.] 232:3-7,
233:1-18 (Q: Were you
there with them when they
watched the video? A: No,
ma’am.”).

Moreover, Defendants’
Exhibit E [After-Action
Review Report Use of
Force/Restraints related to
the June 12, 2017,
incident], which includes a
list of the participants of
the after-action review,
does not list Janecka’s
name,

Vague and ambiguous as to
“close range.”

Additionally, Plaintiffs’
contention is based on
speculation as Plaintiffs
admitted that they are

uessing that Officer

illon was informed and
knew they were ona
hunger strike. See Doc. #
111-1 [Diaz and Campos
Separate Statement], No.
13 (citing Ex. “Q” [Mejia
Depo.] at 58:15-59:14,
60:11-14, 63:23-25, 67:8-
11, 159:7-24 (admitting
that the papers that were .
given to Officer Gillon did
not mention the hunger
strike, but he assumes that
someone verbally told

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

LA #4838-0356-4206 v1

-20 -

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5:

Oo men DBD vA FS WY YN

NO wo HN NY WN KN NN NO He Re PrP FP REF Fe eS
ID os BW HHO KF OO ONAN DA FP WY YP FF &

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 21 0f51 Page ID #:4740

 

 

 

 

 

 

 

 

 

 

 

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
Officer Gillon); Ex. “R”
[Rodriguez Depo.] at 95:9-
; Ex. *S” [Garcia Depo. |
at 38:20-24; Ex. “T” [Diaz
Depo] at 50:4-10, 73:7-14,
77:23-78:3; Ex. “U”
[Mlartinez Depo.] at 78:24-
0:2; Ex. “V’ J illon
Depo] at 92:25-93 :3
(demonstrating that he was
never told verbally of the
hunger strike)).
Finally, the admissible
evidence demonstrates Lt.
Diaz believed that
Plaintiffs threatened to
start a hunger strike. See
Diaz Decl. § 9.
39. |The Warden received Ex. 11, Janecka Dep. | Undisputed for purposes of
notice of the use of force | 69:1-20; 81:1-7. this motion.
and was contractually
required to report the use
of force to ICE. The
Warden also reviewed the
Serious Incident Report.
40. |The officers were provided | McCusker Decl. § 3; | Undisputed for purposes of
two to three weeks of Ex. 14, Sgt. Campos | this motion.
classroom training when | Dep. 19:6-12; Ex.
they started at Geo Group. |17, Gillon Dep.
14:14-23; Ex. 19,
Juarez Dep. 14:16-
23.
41. |The supervising officers |McCusker Decl. 45, | Undisputed for purposes of
were also supposed to be | Ex. 14, Sgt. Campos | this motion.
trained in additional topics | Dep. 145:6-23-
such as use of OC spray 146:2-7
andthe use of force | Nevertheless,
requirements that permit mischaracterizes evidence.
the use of chemical agents. FRE 403. Plaintiffs’ cited
evidence demonstrates that
supervisory staff do in fact
complete “additional
training that builds on the
5:18-CV-01125-SP
LA #4838-0356-4206 v1 -21- GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5:

Oo co aI DW” fF W NH

DO NO PO HO WH HV HN NO KR KR YR KF Re Fe Re RB ee
SID mn BR WO NY KF OD ODO Wan DH FP WY YF OC

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT Law

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 22 of 51 Page ID #:4741

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

pre-service training”
including “training specific
(2 the use chemical a ents
e.g. pepper spray or

spra NS See McCusker

ecl. ¥ 5.

 

42.

 

GEO has failed to train its
officers to act according to
the continuum of force.

 

 

Ex. 14, Sgt. Campos
Dep. 145:2-7; Ex.
16, Lt. Diaz Dep.
13:4-7. Ex, 17,
Gillon Dep. 110:13-
19 (did not know
what come along
holds are).

 

Plaintiff's purported “fact”
is improper argument.
Lacks foundation.
Mischaracterizes/misstates
evidence. FRE 403.

Set. Campos stated that he
could not recall the term
“continuum,” but Plaintiffs
ignore that Set. Campos
has not worked with GEO
since 2017. See Campos
Decl. 9.2. Moreover,
Plaintiffs ignore that while
he could not recall the term
“continuum,” he recalled
the requirements of the
“continuum of force.” See
Pls.’ Ex. (OES Campos]
141:1-21 (“Q Force is only
used as a last resort; is that
right? A Yes.”).

Likewise, Lt. Diaz
described the “continuum
of force” step-by-step in
her deposition which
Plaintiffs conveniently
omit. See Aguado Decl.
ISO Reply, Ex. “B” [Lt.
Diaz Dep.] at 210:1-20 (“A
Yes. Because it's presence.
Then it's verbal commands.
They were not complying
with verbal commands to |
rack up. Q And right now it
sounds like you're going
into the use-of-force
continuum; is that correct?
... Q What happens after
verbal commands? A After

 

 

LA #4838-0356-4206 v1

-22-

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

oO wm ~JI DB NA SB W WHO

Do NO NH KN KN WN NN NO Re ee Fe ee ee Pl
JY DA nA BB WO NO KF CO OO WANN Dn BPW NY KF O&O

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 23 of 51 Page ID #:4742

 

 

 

 

 

 

 

 

 

 

No. | PLAINTIFE’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
verbal commands, after
several verbal commands,
then we go into -- how
would you say? The soft
approach... 8,
The admissible evidence
demonstrates, to the
contrary, that GEO does
adequately train its
ersonnel on the use of
orce. See McCusker Decl.
§ 7-9; Diaz Decl. ¥ 6;
oc. #111-2 [GEO and |
City Appendix of Exhibits],
Ex. “H” [GEO's Use of
Force policy].

43. |GEO’s use of force policy |Ex. “H” [GEO’s Use | Misstates/mischaracterizes
states that the Facility of Force policy]. the evidence. FRE 403.
Administrator may Plaintiffs’ cited evidence
authorize the use of provides an incomplete
chemical agents or non- summation of GEO’s use
lethal weapons, only when of force policy.
the situation is such that
the detainee: Plaintiffs ne
(1) Is armed and/or Exhibit 1, which is GEO’s

, training materials and state

(2) Cannot be approached “Chemical agents may be
without danger to self or useful to control the
others; and following situations: - In
(3) It is determined that a self-defense or in defense
delay in bringing the uell a disturbance that is
situation under control kel to develon into a
would constitute a serious seri ous disord or or riot:
hazard to the detainee or ~ To compel an pote
others, or would result in a . / det . .

or disturbance or inmate/detainee in a
aor contained area to comply
serious property damage with direct orders....”

44, |Nurse Jones testified, and | Ex. 21, Jones Dep. Misstates/mischaracterizes
the video shows, thaton =| 98:5-25; 99:1-9; the evidence. FRE 403.
the day in question when | 86:1-8; Ex. F, Plaintiffs’ cited evidence
the spray was deployed, |[Video, Views C-3 _ | provides an incomplete
Plaintiffs were sitting still | and C-4] at 06:19:23 | summary of Jones
and could be easily a.m. to 6:32:43 a.m. | testimony. Lacks

5:18-CV-01125-SP

LA #4838-0356-4206 v1 - 23 - GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5;

Co AO ND OH BP WD LHP

NO wo wp bP PO P HO HNO He Re Be RO Ree Se Se
ID A BR WW NYO KH DTD OO Wn DB NT BPW NY YF OC

28

L8-cv-01125-SP Document 133-3 Filed 12/06/19 Page 240f51 Page ID #:4743

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

counted.

foundation.

Plaintiffs omit that Jones
stated that while she asked
Diaz to count Plaintiffs at
the tables, she also stated
she does notknow
“security’s specific policies
and how that carries out.”
See Aguado Decl. ISO
Reply, Ex. “F” [Jones

Dep.| at 99:1-100:4.

 

 

45.

 

Under the policy, there
moust be a major
disturbance in order for
spray to be deployed.

 

Schwartz Decl. § 4;
Decl. of J etery A.
Schwartz 47, Ex. A,
Schwartz Xpert
eport| at 9; Ex. H
GEO’s Use of Force
olicy]

 

Incomplete and
misstates/mischaracterizes

the evidence. FRE 403.

Plaintiffs ignore their
Exhibit 1, which is GEO’s
training materials and state
“Chemical agents may be
useful to control the
following situations: - In
self-defense or in defense
of other persons; ...- To
quell a disturbance that is
likely to develop into a
serious disorder or riot; ...
- To compel an |
inmate/detainee in a
contained area to comply
with direct orders...”

Plaintiffs likewise ignore
their “fact” no. 43.

The declaration of
Schwartz and his report are
improper expert opinion
based on speculation and
lack of foundation. Lack of
foundation/speculation.
Fed. R. Evid. 602.
Unreliable expert opinion.
Fed. R. Evid. 702. See
Daubert v. Merrell Dow
Pharms., Inc. 43 F.3d

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

LA #4838-0356-4206 v1

- 24 -

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

Oo co NY DW WN HBP W HN

BO po bP KH KH KH KN RO Re Re me RE RE
I iW ON BP WW NYO YK ODO CO Wns DW OH HBP WW YH YK CO

28

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 250f51 Page ID #:4744

 

 

 

that there was no major
disturbance at the time
force was deployed.

06:34:45 a.m. to
6:38:03a.m.

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
1311, 1315, 1321 n. 17 (9th
Cir. 1995).
46. | The video shows clearly | Ex. F, [Video] at Incomplete and

misstates/mischaracterizes
the evidence. FRE 403.
Misleading.

Plaintiffs’ assertion
contradicts the video
recording of the incident
that is attached as Exhibit
“FE.” See Scott v. Harris,
550 U.S. 372, 378-80
(2007) (““Respondent’s
version of events is so
utterly discredited by the
record that no reasonable
jury could have believed

im. The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”).

The admissible evidence
demonstrates that Plaintiffs
were causing not only a.
major disturbance in their
dorm but throughout the
entire Facility. See Doc. #
111-1 [Diaz and Campos

 

 

 

 

 

Force Policy] (No.

 

Separate Statement], Nos.
30-33, 42, 56 and 72.
47. |GEO Group permits the | Ex. H, [GEO Use of | Misstates the evidence.
use of major——andeven | Force Policy]; FRE 403.
deadly — force in Schwartz Decl 4
response to “riots” and
“rebellions.” Exhibit H [GEO Use of
Force Policy] at page 3 of
17 states “staff members
are not authorized to use
deadly force.”
48. | Pepper spray is a major Ex. H, [GEO Use of | Undisputed for purposes of

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

LA #4838-0356-4206 v1

-25-

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

Oo OY HD FP W NY

NO po hb PN KN HV HV NY HK KH Re Ree RP Fe Se ES
ID NT BP WO NY KH OD OBO WAN DB WA FP WY YN KF O&O

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT Law

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 26 of 51 Page ID #:4745

 

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

use of force.

Nita at 3(Sec.
A(1)(a)

this motion.

 

49,

The detainees did not pose
a threat nor was there a
major or serious
disturbance at the point
force was used.

Schwartz Dec. 4 4,

Incomplete and
misstates/mischaracterizes
the evidence. FRE 403.
Misleading.

Plaintiffs’ assertion
contradicts the video
recording of the incident
that is attached as Exhibit
“F.” See Scott v. Harris,
550 U.S. 372, 378-80
(2007) (“Respondent’s
version of events is so
utterly discredited by the
record that no reasonable
jury could have believed

im. The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”).

The admissible evidence
demonstrates that Plaintiffs
were causing not only a.
major disturbance in their
dorm but throughout the
entire Facility. See Doc. #
111-1 [Diaz and Campos
Separate Statement), OS.
30-33, 42, 56 and 72.

 

50.

 

 

Captain McCusker felt that
the term “disturbance” did
not accurately describe the
incident in this case.

 

Ex. 10, McCusker
Dep. 44:9-19 (“The
term ‘disturbance’
could have a
connotation of a riot,
for instance as a
worst case, and it
wasn’t felt that the
term ‘disturbance’
accurately described
the incident.”’)

 

Incomplete and
misstates/mischaracterizes
the evidence. FRE 403.

Misleading. Speculation.

Plaintiffs omit that when
McCusker stated he did not
feel that the term
“disturbance” accuratel
described the incident, he
was referring to which box

 

 

LA #4838-0356-4206 v1

- 26 -

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5:

Oo wo NI DB WN BR WW WN

Bo NO PB HN HP KN HN YN RR Re Re Re Re Pe RE ee
SY D WO BR WW NO KH DOD OO WnAN WD WA PW NY KY CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 27 of 51 Page ID #:4746

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

to select when completing
the serious incident report.
See Pls.’ Ex. 10 [McCusker
Dep.] 44:1-19 (“This
incident is considered
certainly considered a use
of force and was ultimately
reported as such.”). Later,
he explained, “[t]he
incident in its totality can
be just ause-of-force |
incident, such as this, with
the detainees being pepper
sprayed. If the term
isturbance was going to be
used, it very likely would
be coined as a disturbance
by the Facility
Administrator before it was
reported as a facilit
disturbance.” See Pls.’ Ex.
jo [McCusker Dep.] 45:3-

Moreover, Plaintiffs omit
that McCusker did not
witness the incident; thus,
to the extent that he was
describing the incident,
which he was not, he would
be speculating. See Pls.’
Ex. 10 [McCusker Dep. ]
76:1-9.

 

51.

There is no document that
defines the term
“disturbance”.

Ex. 10, McCusker
Dep. 45:10-18

Undisputed for purposes of
this motion.

 

52.

 

 

GEO employees are not
trained on when a
disturbance occurs.

 

Ex. 10, McCusker
Dep. 46:6-8 (Q:
Does GEO train its
officers on where
that threshold is
crossed and what
constitutes a
disturbance?

A: No.)

 

Incomplete and
misstates/mischaracterizes
the evidence. FRE 403.
Misleading.

Plaintiffs’ cited evidence
refers to McCusker
describing which box to
check on an incident report
when categorizing the
report. See Pls. Ex. 10
[McCusker Dep.] 44-46.

 

 

LA #4838-0356-4206 v1

-27-

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5°18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 28 of 51 Page ID #:4747

Oo Co NN DW WN BR WW WN

oO wNO NH PO HN NY NY DN KH eRe Re ee EF ee ES
Yon nA FP WD NO KF CO CO DAN DAWN FW NY YY O&O

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

Later, McCusker explained
that a “disturbance or riot”
“would have been
discussed [in training |"
See Aguado Decl. I

Reply, Ex. “D” [McCusker
Dep.] at 61-62.

 

53.

GEO does not have further
module trainings to help
define: “Hunger strike’
and “disturbance/riot”. But
has further module
trainings to define terms
like “escape” and “hostage
situation”.

Ex. 10, McCusker
Dep. 62:23-63:20

Incomplete and

- |misstates/mischaracterizes

the evidence. FRE 403.
Misleading.

The evidence demonstrates
that GEO trains on its
policies and procedures,
which, include policies
specific to hunger strikes.
ee McCusker Decl. ¥ 15;
Doc. # 111-2 [GEO and_
City Appendix of Exhibits],
Ex. “K” [GEO’s
Emergency Plans Manual].

Moreover, Plaintiffs omit
additional evidence that
they have in their
possession, including |
training PowerPoint slides
related to hunger strikes.
See Aguado Decl. ISO
Reply, Ex. “G” [Training
specific to Hunger Strikes].

 

54.

GEO does not elaborate on
terms like disturbance,
riot, or rebellion in
trainings.

Ex. 10, McCusker
Dep. 81:12-18 (7
say disturbance, riot
or rebellion, because
it’s written on there.
I don’t elaborate on

it.”).

Incomplete and
misstates/mischaracterizes

the evidence. FRE 403.
Misleading.

McCusker explained that a
“disturbance” or “riot”
“would have been
discussed [in training |”
See Aguado Decl. I

Reply, Ex. “D” [McCusker
Dep.] at 61-62.

 

 

55.

 

In most facilities, a

 

Decl. of Jeffery A.

 

Irrelevant and immaterial

 

 

 

LA #4838-0356-4206 vi

- 28 -

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5;

Oo co sa HD On FP WW NY

wo NO PO KH KH HD KP DN RRR RR Re
IID Nn BP W NYO YK CO UO DAA DBA BPW YN KF CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTOR NHYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 29 of 51 Page ID #:4748

 

 

year.

eport] at at 19

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
refresher course in OC Schwartz 7, Ex. A |to Defendants’ Motion for
spray use is required each | [Schwartz Expert Summary Judgment. FRE

402, 403.

The declaration of
Schwartz and his report are
improper expert opinion
based on speculation and
lack of foundation. Lack of
foundation/speculation.
Fed. R. Evid. 602. |
Unreliable expert opinion.
Fed. R. Evid. 702. See
Daubert v. Merrell Dow
Pharms., Inc. 43 F.3d
1311, 1315, 1321 n. 17 (Oth
Cir. 1995).

 

56.

 

 

Geo Group did not refresh
the OC training but only
trained its employees when
they moved to a supervisor
evel.

 

Decl. of Jeffery A.

Schwartz 77, Ex. A
Schwartz Expert
eport] at at 19

 

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment. FRE
402, 403.

Nevertheless, incomplete
and
misstates/mischaracterizes
the evidence. FRE 403.
Misleading. The evidence
cited does not support this
contention.

The declaration of
Schwartz and his report are
improper expert opinion
based on speculation and
lack of foundation. Lack of
foundation/speculation.
Fed. R. Evid. 602.
Unreliable expert opinion.
Fed. R. Evid. 702. See
Daubert v. Merrell Dow
Pharms., Inc. 43 F.3d
1311, 1315, 1321 n. 17 Oth
Cir. 1995).

Moreover, McCusker

 

 

LA #4838-0356-4206 v1

-29.

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5;

Oo Oo YI DB nO FP WW NO

ww pO bh PVH KN HN WV HN RR Re Re Ree Ee Ee SE
SID On P WD NHN KH CO HO DANI BDH BPW NY KF CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT Law

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 30 0f 51 Page ID #:4749

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

explained that there are
annual refresher courses
that cover the same topics
discussed during pre-
service training, which
includes GEO’s use of
force policy. See Aguado
Decl. ISO Reply, Ex. “D”
{McCusker Dep. at 14;

cCusker Decl. Jf 3-4, 7-
9; Ex “A” [Campos Dep. |
at L5.

 

57.

GEO has had to retrain
staff on count procedures
and logbook entries a
significant number of
times. Retraining on count
procedures is even more
common than logbook
entry procedures.

Ex. 10, McCusker
Dep. 73:7-21

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment. FRE
402, 403.

Nevertheless,
misstates/mischaracterizes
the evidence. FRE 403. The
cited evidence does not
support Plaintiffs’
contention as McCusker
stated that“count
procedures” are significant,
not the number of persons
he has coached or retrained
on count procedures. See
Pls.’ Ex. 10 [McCusker
Dep.]| 73:7-21.

McCusker stated that he
has delivered less than 10
face to face coaching
sessions in the last two
years and one involved
coaching an individual on
logbook entries. See
Aguado Decl. ISO Reply,
Ex. “D” [McCusker Dep. ]
at 71-72.

 

 

 

 

 

 

 

58. | GEO has not made any Ex. 10, McCusker | Irrelevant and immaterial
changes to their general Dep. 80:2-7 to Defendants’ Motion for
trainings even after Summary Judgment. FRE
needing to retrain 402, 403.
individual staff following

5:18-CV-01125-SP
LA #4838-0356-4206 v1 - 30- GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5;

Oo wo nyt HD Wn FP WW YP

NO wNo NO PD HV KN NY YN HK RR Re KF FF Fe EF ee
SID A BP WD NY KH ODO ODO Wn DN BW NY | CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 31 0f51 Page ID #:4750

 

 

 

 

 

 

 

 

 

 

 

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
detainee grievances.
Undisputed that Lt. Diaz

59. |Lt. Diaz stated that a Ex. 16, Lt. Diaz Dep. Pp vs
rebellion was occurring 348:6-18 P stated that the incident
that warranted a major use Hot Muted a repelion OF a
of force under Geo FOr.

Group’s policy.

60. | Sgt. Campos never Ex. 14, Sgt. Campos | Irrelevant and immaterial
received any training on =| Dep. 81:17-82:2. to Defendants’ Motion for
what a “rebellion” was, Summary Judgment, as
although he was aware that Campos was giving his
it appeared in the use of opinion on his training.
force policy documents. FRE 402, 403.

Misstates/mischaracterizes
the evidence. FRE 403.
Plaintiffs omit that Campos
later provided an
explanation of the term
rebellion. See Pls. Ex. 14
iS t. Campos Dep.] at

41:22-142:4.
Additionally, while he was
not trained on a precise
definition, he was trained
to recognize one. See Pls.
Ex. i47Seu Campos Dep.|
at 81:11-13.

61. |There is no definition of | Ex. 13, Langill Dep. | Undisputed. Irrelevant and
the term “rebellion” in the | 60:10-12. immaterial to Defendants’
GEO Use of Force Policy. Motion for Summary

Judgment. FRE 402, 403.

62. Set. Campos believed that | Ex. 14, Sgt. Campos | Irrelevant and immaterial
when even a small grou Dep. to Defendants’ Motion for
gave “no compliance”, that | | 41 .99.142:3 Summary Judgment, as
was a rebellion. 142:10-18.” Campos was giving his

opinion. FRE 402, 403.

63. | This definition of rebellion | Ex. 16, Reyes Dep. | Irrelevant and immaterial
was consistent with the 166: 21-25; 167:1-6. | to Defendants’ Motion for
one given by Officer Summary Judgment, as
Reyes, who also said that a Reyes was giving his

 

 

LA #4838-0356-4206 v1

-31-

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5;

Oo ON DBD UA FP W VY

NO po bh BP KH VN DN NO eR mE eR
I iD Wn BR WY NO KH OD Oo WA nN DA BPW NY YF CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 32 of 51 Page ID #:4751

 

 

 

 

 

 

 

 

 

 

 

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT

rebellion was when “the opinion on his training.

detainees were just not 402, 403.

wanting to comply.” Reyes

testified that the officers _

were not trained on the Nevertheless, Plaintiffs

term rebellion. misstates/mischaracterizes
the evidence. FRE 403.
Plaintiffs’ cited evidence
does not demonstrate that
Reyes opined on the size of
the group.

64. |The Warden gave the Ex. 11, Janecka Dep. | Misstates/mischaracterizes
correct definition, on 68:12-20. the evidence. FRE 403.
which the officers were not Improper opinion as to “the
trained: that a large group correct definition.”
of individuals would try to Plaintiffs’ cited evidence
institution; and explained demonstrates Janecka
that this was not a 5 are YOU are ‘Le omens
rebellion and there had not Od eee major Ps ai ate e
been any rebellions in the group of individuals that

y: were there would rebel or
try to maybe overtake an
area of the institution. So
no, there has not been any.”

65. |The record is unclear as to | Ex. 10, McCusker Misstates/mischaracterizes
whether GEO employees | Dep. 51:22-25. the evidence. FRE 403.
receive in-service training McCusker stated that GEO
on confrontation officers receive training on
avoidance. confrontation during pre-

service as lesson module.
Additionally, Plaintiffs’
ignore Defendants’ Exhibit
“H” [GEO’s Use of Force
policy], page 5 of 17 which
details “confrontation
avoidance procedures.”

66. |Campos also reports not | Ex. 14, Sgt. Campos | Misstates/mischaracterizes
remembering the factors Dep. 145:9-22; the evidence. FRE 403.
required to deploy OC 146:2-6. The evidence demonstrates

Pray. Campos recalled he could
5:18-CV-01125-SP

LA #4838-0356-4206 v1 - 32 - GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 33 0f51 Page ID #:4752

 

 

 

 

 

 

 

 

 

 

 

1
No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
2 FACTS SUPPORT
3 deploy OC spray in self-
defense, to protect others,
4 ain control. See Pls. Ex.
ae 58s Campos Dep. |
5 145:9-22; 146:2-6.
Additionally, Plaintiffs
6 ignore that Sgt. Campos
has not worked with GEO
7 since 2017. See Campos
Decl. § 2.
8
g ||67. | Diaz reports inciting a Ex. 16, Lt. Diaz Dep. | Incomplete.
group demonstration and =| 224:3-20. Misstates/mischaracterizes
10 non-comphiance, with the evidence. FRE 403.
verbal commands was as
Plaintiffs omit that Lt. Diaz
11 sufficient cause to use OC explained she deployed OC
pray. spray because the detainees
12 were causing a major
disturhance. See Diaz Decl.
13 q4] 21-25.
4 68. |The record is unclear as to | Ex. 14, Sgt. Campos | Misstates/mischaracterizes
15 what (oxtent GEO teaches | Dep. 145:2-7. the evidence. FRE 403.
the “Use-of-Force
Dans t. Campos stated that he
16 ¢ onunuum to Its offic er ald not recall the term
pet d ampos pons at “continuum,” but Plaintiffs
17 the C tofes}n t remem er ignore that Set. Campos
has not worked with GEO
18 since 2017. See Campos
Decl. 4.2. Moreover,
19 Plaintiffs ignore that while
he could not recall the term
20 “continuum,” he recalled
the requirements of the
21 “continuum of force.” See
Pls.’ Ex. (OE, Campos]
22 141:1-21 (“Q Force is only
used as a last resort; is that
23 right? A Yes.”).
24
Likewise, Lt. Diaz |
25 described the {Continuum
of force” step-by-step in
26 her deposition Which,
Plaintiffs conveniently
27 omit. See Aguado Decl.
ISO Reply, Ex. “B” [Lt.
28
BURKE, WILLIAMS & $:18-CV-01125-SP
SORENSEN Te LA #4838-0356-4206 v1 - 33 - GEO AND CITY’S ADDITIONAL

ATTORNEYS AT LAW
Los ANGELES

RESPONSES TO STATEMENT OF FACTS

 
Case 5;

Oo DHT WD nA HP WW VY

ND pO PN DP KN DN KD Rw RR
SI DB OA BP WO NO KH CO CO Dns DW NH HP WW YP YK OO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 34 0f51 Page ID #:4753

 

 

 

 

 

 

 

 

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
Diaz Dep.] at 210:1-20 CA
Yes. Because it's presence.
Then it's verbal commands.
They were not complying
with verbal commands to |
rack up. Q And right now it
sounds like you're going
into the use-of-force
continuum; is that correct?
... Q What happens after
verbal commands? A After
verbal commands, after
several verbal commands,
then we go into -- how
would you say? The soft
approach... 9)
The admissible evidence
demonstrates, to the
contrary, that GEO does
adequately train its
ersonnel on the use of
orce. See McCusker Decl.
4] 7-9; Diaz Decl. ¥ 6;

Oc. # 111-2[GEO and |
City Appendix of Exhibits],
Ex, “H” [SED 's Use of
Force policy].

69. |Once OC Spray is Ex. H, [GEO’s Use | Undisputed.
deployed “Anyone that is | of Force Policy] at
exposed directly to OC 10.
should, as soon as
practicably possible be
removed to fresh air and
kept in an upright position
until normal breathing
returns.”

70. | Plaintiffs were left in a Ex. 21, Jones Dep. _| Misstates/mischaracterizes
holding cells without a 153:7-23. the evidence. FRE 403.
shower and with their
contaminated clothing on .
as they were called one- Plaintiffs’ cited evidence
by-one to come up to the only supports the
holding cells door to have contention that Nurse Jones
their vitals checked. saw the Plaintiffs while

they were in a holding cell.

 

 

LA #4838-0356-4206 v1

- 34 -

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5;

Oo Oo HN DWN A HP WY NY

NO NO NO NHN KH NH KN NOK Re Re Re Re Re RE Se
JID Ns BROW NY KH CO OBO DBna DA FP WD DY YF O&O

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 35 of 51 Page ID #:4754

 

No.

PLAINTIFE’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

Moreover, the evidence
demonstrates all Plaintiffs
were decontaminated |
(placed in showers to rinse
off the OC spray with
water) and provided new
uniforms. Diaz Decl. g 34-
35; McCusker Decl. 4 9;
Ex. “H” IGEO's Use of
Force policy]; Ex. “N”
[come Depo. at 76:9-
8:6, 78:25-79:2, 82:14-17;
Ex. “O” [Campos Depo.] at
119:6-19, 129:16-23,
130:13-17; Ex. “P”
Lasalle De of at 104:18-
05:9; Ex. “Q” [Mejia
Depo.|] at 86:18-22, 87:22-
88:19, 90:2-8, 91:16-92:4,
96:24-97:14; Ex. “R”
[Rode uez Depo.| at
63:9-164:8 [estimated that
a half an hour after the
incident he was
decontaminated and in a
new uniform]; Ex. “S”
Garcia Depo. | at 48:15-25;
x. “T” [Diaz epo] at
86:12-22; Ex. “
[Martinez Depo.] at 55:6-
1; 58:2-5, 58:14-19,
104:6-18, 108:11-25.

 

71,

 

 

GEO officers did not know
the policy on,
decontamination and, as a
result, Plaintiffs were left
in their contaminated
clothes for a prolonged
period of time, at least
three hours. Rather all
eight plaintiffs were left,
soaking with OC spray in
a small holding cell.

 

Ex. 19, Juarez Dep.
30:2-6; Ex. 23,
Castillo Dep.
101:16-20;102:5-21.

 

Misstates/mischaracterizes
the evidence. FRE 403.
Lacks foundation.
Plaintiffs’ cited evidence
does not support this
“fact.”

The evidence demonstrates
all Plaintiffs were
decontaminated (placed in
showers to rinse off the OC
spray with water) and
rovided new uniforms.
iaz Decl. J§ 34-35;

 

 

LA #4838-0356-4206 v1

-35-

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5;

Oo Oo I DB an FBP WW YN

a
>)

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 36 of 51 Page ID #:4755

 

PLAINTIFE’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

McCusker Decl. §] 9; Ex.
“H” [GEO’s Use of Force
olicy]; Ex. “N” [Cornejo
epo.] at 76:9-7 6, 78:25-
79:2, 82:14-17; Ex. ew
igam os De °| at 119:6-
9, 129:16-23, 130:13-17;
Ex, “Pp” [3318 Depo. |] at
104:18-105:9; Ex. “Q”
[Mejia D 1a Depo at 86:18- 22,
2-8 "90:2- 8, 91: 16-
92:4 oe sa 97: 14; Ex. “R”
[Rodriguez Depo.]| at
63:9-164:8 [estimated that
a half an rE after the
incident he was
decontaminated and in a
new uniform]; Ex. “S”
Garcia Depo. | at 48:15-25;
x. “T” [Diaz o] at
86:12-22; Ex. “U
[Martinez Depo.]| at 55:6-
1; 58:2-5, 58:14-19,
104:6-18, 108:11-25.

 

72.

All staff authorized to use
OC spray, receive training
not on Wy in its use, but also
in the decontamination of
individuals exposed to it.
This training must be
documented in the staff
training record.

Ex. H, [GEO’s Use
of Force Policy] at

Undisputed.

 

 

 

 

Plaintiffs were
decontaminated, 1.e. fully
clothed and with hot water,
is not the accepted practice
of OC spray
decontamination.

 

Venters 7 4, Ex. A
Dr. Venters Expert
eport] at 5; Ex. 16,

Lt. Diaz Dep.
153:25-154:10, 154:

21-155:11, 155:24-
156:3, 158:3-13

 

73. |It would be within the Ex. 16, Lt. Diaz Dep. | Undisputed for purposes of
GEO policy to have GEO | 156: 11-15, this motion.
staff take the detainees
directly to shower
themselves.
74, |The manner in which Decl. of Homer Undisputed that the officers

placed some of the
plaintiffs into showers for
purposes of
decontamination while the
plaintiffs were fully
clothed.

 

 

LA #4838-0356-4206 v1

- 36 -

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5;

Oo oO TD A FBP WY NY

—
a)

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 37 of 51 Page ID #:4756

 

 

 

 

 

 

 

 

 

No. | PLAINTIFE’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
explaining that
officers are
Vague and ambiguous as to
trained that hot “accepted practice.”
exacerbate OC spray
pain and clothing eters
with OC spray" |relies on speculation that
should be removed). | the temperate of the water
was “hot.” The evidence
demonstrates that some
plaintiffs were placed in
showers with cold water
(see Aguado Decl. of ISO
of Defs.’ Reply, Ex. “E”
Juarez Dep|] at 44:2-6,
45:7-11) and that water,
irrespective of the
temperature of the water,
may reactivate the tingling
sensation from the spray.
See Diaz Decl. { 41.
The declaration of Venters
and his attached report rely
on unreliable expert
opinion. Fed. R. Evid. 702.
ee Daubert v. Merrell
Dow Pharms., Inc. 43 F.3d
1311, 1315, 1321 n. 17 (9th
Cir. 1995).
75. | After Plaintiffs were Ex. 41, [Nicole Misstates/mischaracterizes
laced in segregation, Ramos Letters]; Ex. |the evidence. FRE 403.
EO staff blocked 42, [Lt. Belt Lacks foundation.
telephone numbers that Voicemail; Ex. 27, | Speculation.
Plaintiffs regularly Martinez Dep.
contacted, includin 157:4-8, 158:2- _ a
attorneys, family, friends, | 159:3; Ex. 43, ner Plaintiffs omit evidence
and advocates. kites re. Blocks]; Ex. | they recently obtained from
44, [Omar recording | Talton communications
re. Blocks]; Ex. 26, | that demonstrates
Diaz Dep. 93:24- Plaintiffs’ calls were |
95:5, 99:19-22; Ex. | blocked for engaging in
23, Castillo Dep. three-way calls and
22:123:10, 112:23- | conversations that
113:19; Ex., 45 [List | demonstrated safety
of blocked numbers | concerns. (See Aguado
for Plaintiff Lopez |Decl. ISO Reply, Ex. “J”
5:18-CV-01125-SP
LA #4838-0356-4206 v1 -37- GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

Oo Oo SN DB OH FBP WO HYPO

NO PO NO HN KN KN HN KN RH Hee Hee He Re Re Re
SY HB OW BP WO NY KH DTD OBO WAnANn DH A HP WY YNPNO KK O&O

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-Ccv-01125-SP Document 133-3 Filed 12/06/19 Page 38 of 51 Page ID #:4757

 

No.

PLAINTIFE’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

 

 

 

Castillo]; Ex. 25,
Cornejo Dep. 94:4-
11, 94:16-95:11,
97:2-6, 97:21-98:6,

99:1113, 100:11-13.

 

[F hone Logs] at 1-4.).
laintiffs also omit that
during the time period that
Plaintiffs claim their calls
were blocked (after the
June 12, 2017, strike), the
evidence demonstrates they
made numerous calls. (Id.
at 5-41 [logs of Plaintiffs
calls].)

Plaintiff Campos admitted
that he had no issues
contacting his attorney
while in segregation, and
stated that he only had an
issue reaching his attorney
for one day; yet, he never
informed GEO of the
alleged issue. See Defs.’
Ex. “O” [Campos Depo. ]
141:9-12, 142:15-18,
145:9-24, 146:13-17,
202:21-203:12, 204:1-11.

Plaintiff Garcia claimed
that he was not permitted to
contact his attorney after
the incident; yet, he was
permitted to visit with his
attorney. After the visit,
Plaintiff Garcia’s attorney
gave him a new number to
call and he was able to
contact his attorney. See
Defs.’ Ex. “S” [Garcia
Depo. | at 58:6-59:23, 64:6-

Plaintiff Diaz stated that he
had an issue contact his __
attorney; however, once his
attorney spoke to GEO
staff about the issue (since
Diaz never raised the issue
with GEO), the issue was
resolved. See Defs.’ Ex.

 

 

 

LA #4838-0356-4206 vl

- 38 -

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

Oo Oo 4 DB A BP WO NH

NO NO HO HN HN HN LP KN Re RR RR RR RR ee
SID A BR Ww NYO YK CO OO Wn DBD A FP WY NY YY CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 39 of 51 Page ID #:4758

 

No.

PLAINTIFEF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

5} gia Depo] at 94:19-
21, 99:19-22, 100:1-3.

Plaintiff Martinez claimed
that GEO staff restricted
his ability to contact his
attorney and as soon as he
raised the issue to GEO
staff, the issue was
resolved. See Defs.’ Ex.
“Uy” [Martinez De °' at
156:16-158:7, 158:14-
159:3

Plaintiffs Cornejo and
Castillo admitted that they
did not have issues
contacting their attorneys.
See Defs.” Ex. “N”
[eomelo Depo. at 94:4-
5:11, 97:2-17 (stating he
only had issues contacting
his friend after the
incident), 98:2-6, 100:1-4,
100:11-21; Ex. “P”
Castillo Depo.] 22:1-8
permitted to make calls
while in segregation to

ersons on his “approved
ball list”’], H215 13:5,

 

76.

The person at GEO who is
in charge of monitoring |
calls for security threats is
the security threat groups
investigator, Mr. Barry
Belt. He listens to the
detainees’ calls, which are
recorded.

Ex. 9, Belt. Dep.
10:25-11:3; 21:8-9;
29:12-22; 21:8-9
“Do you know how
they monitor that?”
“Yeah,
I listen to the phone
call.””)

Undisputed for purposes of
this motion.

 

77,

 

 

Mr. Belt has the power to
lace blocks on numbers
rom his computer at the

facility. His computer runs

a program from third party

phone provider Talton that

shows each number and

 

Ex. 9, Belt Dep.
13:6-16; 14:15-18;
15:16-19; 16:21-

17:1; 19:4-10; 34:16-
18.

 

Misstates/mischaracterizes
the evidence. FRE 403.
Belt explained that he has
to get approval before he
can place a block ona
hone number. See Pls. Ex.
x. 9 [Belt Dep.] at 43-46.

 

 

LA #4838-0356-4206 v1

-39-

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5;

Oo wo HN DB HBP WW YP

DO NO PO PO KH PD KD KD wR
I Oo BROWN Ok Cl OUT CT eC ST ODN OH BP OY YO CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 40 of 51 Page ID #:4759

 

 

 

 

 

 

 

 

 

 

 

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
the call history.

78. |Mr. Belt has the power to | Ex. 9, Belt Dep. Misstates/mischaracterizes
block a number if he 16:12-15. the evidence. FRE 403.
determines it comprises a Belt explained that he has
security threat to the to get approval before he
facility or staff or can place a block ona
detainees. hone number. See Pls. Ex.

x. 9 [Belt Dep.] at 43-46.

79. |Even an attorney canbe Ex. 9, Belt Dep. Misstates/mischaracterizes
blocked if GEO 30:5-13. the evidence. FRE 403.
determines that the. Belt explained that Talton
attorney “is complicit in is aware of phone numbers
the safety and security related to attorneys and that
issues at the facility”. he would have no way of

knowing whether the
detainee is contacting an
attorney. See Pls. Ex. Ex. 9
[Belt Dep.] at 30:1-23.

80. |Ifthe detainees were Ex. 9, Belt Dep. Undisputed for purposes of
coordinating a hunger 39:8-22. this motion.
strike, that would be
grounds for blocking the
numbers.

81. |Belt works directly for the | Ex. 9, Belt Dep. Undisputed for purposes of
facility administrator, 39:8-22; 41:11-12; | this motion.

Warden Janecka, who 43:7-24; 46:13-18;
directs him whether or not | 48:25-49:4.

to block numbers. He

always sends his request to

the Warden and waits for

approval before blocking

the number.

82. | Belt writes up the details | Ex. 9, Belt Dep. Undisputed for purposes of
of the calls he listens to 44:7-14; 46:13-18. | this motion.
that he finds relevant,
including “the reasoning or
the necessity for
identifying the issues
posed by the continued
phone call’, and gives that
to the Warden, to make the
ultimate decision.

 

 

LA #4838-0356-4206 v1

- 40 -

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

Oo Oo nN DB A FP WY NHN

—
CS

I]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 41 of 51 Page ID #:4760

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

83.

 

 

GEO requested phone
numbers to be blocked
after Plaintiffs discussed
the hunger strike and how
they were subjected to
excessive force with
outside parties such as
Nicole Ramos, one of the
Plaintiffs’ immigration
attorneys and from |
advocacy organizations
like CLU. lergy and |
Laity United for Economic
Justice) and Pueblos Sin
Fronteras.

 

Ex. 23, Castillo Dec.
6; Ex.41, [Nicole
Ramos Letters]; Ex.
42, [Lt. Belt
voicemail], Ex. 27,
Martinez Dep.
157:4-8, 158:2-
159:3; Ex. 43, re
kites re. Blocks]; Ex.
44, P [Omar
recording]; Ex. 26,
Diaz Dep. 93:24-
95:5, 99:19-22; Ex.
23, Castillo Dep.
22:1-23:10, 112:23-

113:19; Ex., 45, [List | f

of blocked numbers
Castillo)]; Ex. 25,
ornejo Dep. 94:4-
11, 94:16-95:11,
97:2-6, 97:21-98:6,
99:1113, 100:11-13

 

Improper legal argument
and conclusion.
Argumentative. Misstates,
mischaracterizes, and |
incomplete representation
of the evidence. FRE 403.
Lacks foundation.
Speculation.

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment, as .
Plaintiffs were giving their
opinion on whether the
orce was “excessive.” FRE
402, 403.

Plaintiffs omit evidence
they recently obtained from
Talton communications
that demonstrates
Plaintiffs’ calls were _
blocked for engaging in
three-way calls and
conversations that
demonstrated safety
concerns. (See Aguado
Decl. ISO Reply, Ex. “J”
[F hone Logs] at 1-4.).

laintiffs also omit that
during the time period that
Plaintiffs claim their calls
were blocked (after the
June 12, 2017, strike), the
evidence demonstrates they
made numerous calls. (Id.
at 5-41 [logs of Plaintiffs
calls].)

Plaintiff Campos admitted
that he had no issues
contacting his attorney
while in segregation, and
stated that he only had an
issue reaching his attorney
for one day; yet, he never
informed GEO of the

 

 

LA #4838-0356-4206 v1

-4]-

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5;

1
2
3
4
5
6
7
8
9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 42 of 51 Page ID #:4761

 

No. | PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

 

 

 

 

alleged issue. See Defs.’
Ex. “O” [Campos Depo.]
141:9-12, 142:15-18,
145:9-24, 146:13-17,
202:21-203:12, 204:1-11.

Plaintiff Garcia claimed
that he was not permitted to
contact his attorney after
the incident; yet, he was
permitted to visit with his
attorney. After the visit,
Plaintiff Garcia’s attorney
gave him a new number to
call and he was able to
contact his attorney. See
Defs.’ Ex. “S” [Garcia
Deno. at 58:6-59:23, 64:6-

Plaintiff Diaz stated that he
had an issue contacting his
attorney; however, once his
attorney spoke to GEO
staff about the issue (since
Diaz never raised the issue
with GEO), the issue was
resolved. See Defs.’ Ex.
3) pie Depo] at 94:19-
21, 99:19-22, 100:1-3.

Plaintiff Martinez claimed
that GEO staff restricted
his ability to contact his
attorney and as soon as he
raised the issue to GEO
staff, the issue was
resolved. See Defs.’ Ex.
“U” [Martinez De ° at
156:16-158:7, 158:14-
159:3

Plaintiffs Cornejo and
Castillo admitted that they
did not have issues
contacting their attorneys.

 

 

LA #4838-0356-4206 v1

. 42 -

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5;

Oo ON WD On FP W WYN

NO NO PO KH KH KH KD KR RR RR Re Re SE
II iD Ow BP WO NBO YK OD OO Wnt DA PW YY | CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 43 of 51 Page ID #:4762

 

No.

PLAINTIFEF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

See Defs.’ Ex. “N”
{Comne}o Depo. at 94:4-
5:11, 97:2-17 (stating he
only had issues contacting
his friend after the
incident), 98:2-6, 100:1-4,
100:11-21; Ex. “P”
Castillo Depo.] 22:1-8
permitted to make calls
while in segregation to

persons on his “approved
call list”’], H215 4135,

 

84.

 

 

Plaintiff Castillo testified
that he had problems
contacting his mother,
brother, and sister, as well
as other individuals that
were part of his support
group because their phone
numbers were blocked.
Although Plaintiff Castillo
was able to contact
individuals onhis
approved call list while in
segregation, once he was
removed from segregation
and was able to contact
individuals outside of his
approved list, those
individuals’ phone
numbers were also blocked
after he reported details
about the use of force.

 

Ex. 23, Castillo Dep.
22:1- 23:10; 112:23-
113:19;

 

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment, as
Castillo was giving his
opinion as to why is calls
were blocked. FRE 402,
403. Not best evidence.

Castillo admitted that he
did not have issues
contacting his attorneys.
See Ex. “P” [Castillo
Depo. 22:1-8 [permitted to
make calls while in
segregation to persons on

his “approved call list”],
112:15-113:5.

Plaintiffs omit evidence
they recently obtained from
Talton communications
that demonstrates
Plaintiffs’ calls were |
blocked for engaging in
three-way calls and
conversations that
demonstrated safety
concerns. (See Aguado
Decl. ISO Reply, Ex. “J”
[F hone Logs] at 1-4.).
laintiffs also omit that
during the time period that
Plaintiffs claim their calls
were blocked (after the
June 12, 2017, strike), the

 

 

LA #4838-0356-4206 v1

- 43 -

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

0 Oo nN DBD A BP WW HPO

NO bh BN HP HOP BP NO Rew Re Re RE Re Re RE
ID i BP OW NO YK OD CO Wns DB A HP W NY YK OC

28

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 44 0f 51 Page ID #:4763

 

 

 

became unable to speak
with his immigration
attorney after Plaintiff
Martinez told her what had
happened and she filed a
grievance about it. Her
number was blocked and
he could not call her.

Ramos Letters]

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
evidence demonstrates they
made numerous calls. (Ud.
at 5-41 [logs of Plaintiffs
calls].)
85. | Plaintiff Martinez also Ex. 41, [Nicole Irrelevant and immaterial

to Defendants’ Motion for
Summary Judgment, as
Nicole Ramos was giving
her opinion as to why
Plaintiff Martinez’s calls
were blocked. FRE 402,
403. Not best evidence.

Additionally, Plaintiff
Martinez claimed that GEO
staff restricted his ability to
contact his attorney and as
soon as he raised the issue
to GEO staff, the issue was
resolved. See Defs.’ Ex.
“Uy” [Martinez De °' at
156:16-158:7, 158:14-
159:3

 

86.

 

 

Plaintiff Martinez testified
that phone numbers for his
attorney, ex-wife, and
daughters were blocked.
He submitted a grievance
concerning the phone
blocks, “but a long time
passed before they
unblocked the numbers”
and not all phone numbers
associated with people he
communicated with were

unblocked.

 

Ex. 27, Martinez
Dep. 157:4-8, 158:2-
159:3; Ex. 43, [Omar
kites re. Blocks]; Ex.
a4, [Omar recording
re. Blocks]

 

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment. FRE

402, 403. Not best
evidence.

Additionally, Plaintiff
Martinez claimed that GEO
staff restricted his ability to
contact his attorney and as
soon as he raised the issue
to GEO staff, the issue was
resolved. See Defs.’ Ex.
“Uy” [Martinez De °' at
156:16-158:7, 158:14-
159:3.

Plaintiffs omit evidence

 

LA #4838-0356-4206 v1

- 44 -

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 45 of 51 Page ID #:4764

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1
No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
2 FACTS SUPPORT
3 they recently obtained from
Talton communications
4 that demonstrates
Plaintiffs’ calls were |
5 blocked for engaging in
three-way calls and
6 conversations that
demonstrated safety
7 concerns. (See Aguado
Decl. ISO Reply, Ex. “J”
8 [F hone Logs] at 1-4.).
laintiffs also omit that
9 during the time period that
Plaintiffs claim their calls
10 were blocked (after the
June 12, 2017, strike), the
11 evidence demonstrates they
made numerous calls. (d.
12 at 5-4] [logs of Plaintiffs
calls].)
13
14 |||87. | Captain McCusker was Ex. 10, McCusker | Undisputed for purposes of
Captain at the time of the | Dep. 5:5-11 this motion.
15 hunger strike.
16 |\gs. |The Captainwasa —- | Ex. 10, McCusker __| Undisputed for purposes of
policymaker at the facility | Dep. 40:4-18;44:10- | this motion.
17 and reviewed documents 19; Ex. B General
generated as a result of the | Incident Report
18 use of force; like the [GE02272]; Ex. E,
Warden, he also found the | After Action Review
19 use of force was in policy. | Report [GEO 02238]
20
89. | Captain McCusker assisted | Ex. 16, Lt. Diaz Dep. | Undisputed for purposes of
21 Lieutenant Diaz in 106:1-4 this motion.
completing the use of force
22 reports.
23 Hoo. | Captain McCusker crossed | Ex. 10, McCusker __| Irrelevant and immaterial
a4 off the notations on the use | Dep. 44:4-19. to Defendants’ Motion for
of force report that said the Summary Judgment. FRE
25 hunger strike in this case 402, 403.
was not a disturbance.
26 Incomplete and
27 misstates/mischaracterizes
the evidence. FRE 403.
28
BURKE, WILLIAMS & §:18-CV-01125-SP
SORENSEN, VE LA #4838-0356-4206 v1 - 45 - GEO AND CITY’S ADDITIONAL

ATTORNEYS AT LAW
Los ANGELES

RESPONSES TO STATEMENT OF FACTS
Case 5:

Oo mA J DB A SP WO YP

NO NO VN KH DP PN KN DN RR RR Re Re RE Pe Se
I DN ND FP WO NO KF ODO OO Wns DB HA HBP WW WN YK OC

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 46 of 51 Page ID #:4765

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

Misleading.

Plaintiffs’ cited evidence
refers to McCusker
describing which box to
check on an incident report
when categorizing the
report in its totality. See
Pls. Ex. 10 [McCusker
Dep.] 44-46 (“The incident
in its totality can be just a
use-of-force incident, such
as this, with the detainees
being pepper sprayed. If
the term disturbance was
going to be used, it very
ikely would be coined as a
disturbance by the Facility
Administrator before it was
reported as a facility
disturbance.”).

 

91.

If the video review had
been done carefully, it
would have been
determined that the
officers used excessive
force. “[R]eview of video
from this incident reveals
several clear elements that
indicate force was not
required when it was
used.”

Decl. of Homer

Venters 7 4, Ex. A

[Dr. Venters Expert
eport] at 4.

Improper legal argument
and conclusion.
Argumentative. Misstates,
mischaracterizes, and |
incomplete representation
of the evidence. FRE 403.

The declaration of Venters
and his attached report rely
on unreliable expert
opinion. Fed. R. Evid. 702.

ee Daubert v. Merrell
Dow Pharms., Inc. 43 F.3d
1311, 1315, 1321 n. 17 Oth
Cir. 1995).

 

92.

 

 

Officers had a practice of
not accurately filling out
use of force reports. Lt
Diaz reports that she did
not always file a use- of-
force report after using OC
spray. Campos stated that
he felt his own report
insufficiently detailed the

 

Ex. 16, Lt. Diaz Dep.

ear Sgt. Ex. 14,
t. Campos Dep.

753:12-20. P

 

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment. FRE
402, 403.

Misstates,
mischaracterizes, and |
incomplete representation

 

 

LA #4838-0356-4206 v1

~ 46 -

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5;

Co Oo sa WDB mH BP W YP

PO PO KO HN BP HN PD Dw Rm
SI DB nw FBP W NY KH CO HO Bn DB A HP WW YN O&O

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 47 of 51 Page ID #:4766

 

 

 

 

 

 

 

 

 

 

 

 

No. | PLAINTIFE’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
events. of the evidence. FRE 403.
Lacks foundation.
Plaintiffs’ cited evidence
demonstrates that in an
instance where Diaz
attempted to use force but,
ultimately, did not use
force, she did not complete
a use of force report.
Instead, she emailed her
supervisor. See Pls. Ex. 15
Lt. Diaz Dep.] 20:12
“Where I attempted to use
pepper spray.”)(emphasis
added).

93. |The City Managerhad | Hart Decl. 49. Undisputed for purposes of
open communication with this motion.
the Warden and if an issue
came to the City |
Manager’s attention the
City Manager would speak
with the Warden about it.

The City Manager also

was able to attend

quarterly meetings at the
acility.

94. |The City is entitled to Ex. M, at GEO Undisputed for purposes of
perform periodic 00661 (GEO and this motion.
inspections. Adelanto MOU)

95. |Moreover, the city atall | Hart Decl. 119. Undisputed for purposes of
times had the ability to this motion.
receive regular reports __
from GEO as to the facility
and attend key GEO
meetings.

96. | There have beensomany /|Ex.10,McCusker | Irrelevant and immaterial
hunger strikes at the Dep. 76:10-25 to Defendants’ Motion for
Adelanto Facility that Summary Judgment. FRE
GEO’s Person Most 402, 403.

Knowledgeable could not
“out a number on it.”
Misstates,
5:18-CV-01125-SP
LA #4838-0356-4206 v1 - 47 - GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

So AN DA BP WwW YP

—
So

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 48 of 51 Page ID #:4767

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

mischaracterizes, and |
incomplete representation
of the evidence. FRE 403.
Plaintiffs cited evidence
demonstrates that
McCusker stated, “I
couldn’t put a number [on
the hunger strikes. Many.”
Additionally, he stated they
are “not routine, but it’s not
uncommon that a detainee
will, as a lever to whatever
end, say ‘I’m going ona
hunger strike.” He
explained that “in 12
months, [that] could
happen maybe six times.”

 

97.

The City was aware of the
Office of Inspector
General Report that
detailed serious problems
at the Adelanto Detention
Facility,

| Ex. 12, Flores Dep.

47:6-17.

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment. FRE
402, 403. Specifically, the
Office of Inspector General
Report that Plaintiffs
reference was dated after
the incident.

 

98.

After the Inspector

Ex. 12, Flores Dep.

Irrelevant and immaterial

 

 

 

attend city council
meetings.

 

 

General Report the City 47:6-20. to Defendants’ Motion for
did not look at the _. Summary Judgment. FRE
arievance log, the City. 402, 403. Specifically, the
ists no affirmative actions Office of Inspector General
it took, only that City | Report that Plaintiffs
representatives met with reference was dated after
the attorney general’s the incident.
the rmeotinng ‘aa cleat then Misstates/mischaracterizes
to bring the issues to the the cited evidence. FRE
City’s attention--there was
no discussion.

99. |GEO would forward Hart Decl. ¥ 11. Undisputed for purposes of
correspondence between this motion.
GEO and ICE to the city.
GEO personnel would also

 

 

LA #4838-0356-4206 v1

- 48 -

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

Oo wma TID AH BP WY YPN

DO bP WHO BPO HP KH HN KO eR Re RR Rm OR SE ee
SID WA BP WO NY YK CO OBO Dn DB A HP WO NYO KH OC

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 49 of 51 Page ID #:4768

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

100.

During his tenure as
Warden, Janecka did not
recall a single inspection
of the facility by the City
of Adelanto.

Ex. 11, Janecka Dep.
107:24-108:2

Undisputed for purposes of
this motion.

 

101.

As part of her duties as
Compliance Administrator
for GEO, Person Most
Knowledgeable Joanne
Langill conducts walk-
throughs and coordinates
audits at Adelanto

Ex. 13, Langill Dep.
10:24-11:6 . P

Undisputed for purposes of
this motion.

 

 

most knowledgeable and
current City Manager at
Adelanto, there is no
person in the City
responsible for inspecting
GEO’s facility.

15:15-20 (June 28,
2019).

Detention Facility
102. | During her tenure as Ex. 13, Eangill Dep. | Undisputed for purposes of
Compliance Administrator, | 56:16-20; Id. at this motion.
the City of Adelanto has =| 57:11-14.
never conducted an audit
of the facility or contacted
Ms. Langill.
103. | According to the person |Ex. 12, Flores Dep. | Undisputed for purposes of

this motion.

 

104.

Adelanto did not review
GEO’s policies. As the
PMK explained, “we
contracted with GEO to
maintain all, |
documentations, policies,

rocedure and oversee the

acility on behalf of the
City.” He added, “We
relied on GEO to perform
all... responsibilities on
our behalf” and “we relied
on GEO for-- to oversee
the detention center”.

Ex. 12, Flores Dep.
41:2- 22; 51:35-58:1,

Undisputed for purposes of
this motion.

 

 

105.

 

Sgt. Campos deployed his
OC spray at Plamntitts from

 

Ex. F, [Video, View
C-3] at 06:46:37 a.m.

 

Misstates/mischaracterizes
the cited evidence. FRE

 

 

 

LA #4838-0356-4206 v1

- 49.

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5}

0 Da THD UN BP WY WY

DO po bP HN HN HN PDD kor pet
I DH ss BP WD NYO KH DO WOnNnI DH BPW YY —- O&O

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT Law

Los ANGELES

 

18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 50 0f51 Page ID #:4769

 

 

five feet away.

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
very close range, less than | to 6:47:03 a.m. 403. Speculation.

Plaintiffs’ assertions also
contradict the video
recording of the incident
that is attached as Exhibit
“F.” See Scott v. Harris,
550 U.S. 372, 378-80
(2007) (“Respondent’s
version of events is so
utterly discredited by the
record that no reasonable
ury could have believed

im. The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”).

 

 

106.

 

Sgt. Campos was not
aware that spraying at

Ex. 14, Sgt. Campos
Dep. 16:10-12; 20-

three feet was out of policy | 22

and was trained that he
could spray at three to five
eet.

 

 

Misstates/mischaracterizes
the cited evidence. FRE

Plaintiffs’ cited evidence
demonstrates that Campos
stated that during his time
in the military, it was
acceptable to deploy OC
spray when he was 3-5 feet
away. However, he could
not recall the distance that
he was trained by GEO.
See Pls. Ex. 14 [Sgt.
Campos Dep.] 16:4-15.
Additionally, laintiffs
ignore that Sgt. Campos
has not worked with GEO
since 2017. See Campos
Decl. § 2.

 

Hl
///
///
///

 

LA #4838-0356-4206 v1

-50-

5:18-CV-01125-SP
GEO AND CITY’S ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5)18-cv-01125-SP Document 133-3 Filed 12/06/19 Page 510f51 Page ID #:4770

—

Dated: December 6, 2019 BURKE, WILLIAMS & SORENSEN, LLP

By: /s/ Carmen M. Aguado

Susan E. Coleman
Carmen M. Aguado

 

Attorneys for Defendants
THE GEO GROUP, INC., DIAZ,
CAMPOS and CITY OF ADELANTO

0 mH INI DO HP W WN

DO NO PO KH KH HN HK KN He Ree HR KS KF Pe Re ee
SI Ds BOW DOO OND a oe SOON CBO Ll ll

28

BURKE, WILLIAMS & 5:18-CV-01125-SP
SORENSEN, LLP LA #4838-0356-4206 v1 -51- GEO AND CITY’S ADDITIONAL

ATTORNEYS AT LAW

Los ANGELES RESPONSES TO STATEMENT OF FACTS

 

 

 
